THE defendant in error was plaintiff below and had a decree quieting its title to a lot in Denver. Louise C. Anderson, one of the defendants below, alone assigns error.
Mrs. Anderson claims under one Addis who had an unrecorded contract of purchase from the plaintiff company in whom the title stood of record. Payments were defaulted, and, after thirty days' notice to all parties, including Mrs. Anderson, to come in and pay, and failure by all to do so, the company took possession.
The claim of plaintiff in error is that she was misled into the purchase of the lot by the conduct of the plaintiff in holding out Addis as the owner, but the evidence is that her son and agent, who conducted the transaction for her, *Page 598 
had actual and previous notice of the plaintiff's title and of the fact that Addis held only by contract.
Supersedeas denied and judgment affirmed.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE WHITFORD concur.